DETAILED ACTION
Claims 1 and 3-12 are pending in the instant application, Applicant amending claims 1 and 12.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .

Interview Summary
The Interview Summary provided on July 6, 2021 is a verbatim copy of the Examiner's notes taken during the interview and represents the present sense impressions of the Examiner concerning the substance of the interview.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 6-8, 18-27, and 29-31 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, or 
As to claims XXX, the claims recite “wherein the lifting at least the date restrictions and the setting, for one of the date of release of the drawing and the deadline for the introduction of the production facilities, the new date that is within the defined range of time and is before or after the above date associated with the date restrictions results in an improvement in computational efficiency and accuracy of the predicting of the investment cost of the production facilities and predicting a lowest investment cost of the production facilities.” This result of improved computational efficiency and accuracy of the prediction system is not supported by Applicant's initial disclosure. As such, the claim element constitutes new matter.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.
ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1 and 3-12 fall within a statutory class of process, machine, manufacture, or composition of matter. 

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 1 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 
Mathematical Concepts are mathematical relationships, mathematical formulas or equations, or mathematical calculations. This type of abstract idea is shown in claim 1 by:
wherein the calculating unit is configured to calculate a necessary lead time based on a number of other production facilities that will remain at the new date and the production facilities in process that are to be manufactured within a set period from the new date to the deadline for the introduction of the production facilities, a maximum number of the production facilities, per unit period, that are to be manufactured within the set period, and a required number of the production facilities that are to be manufactured within the set period, in a production 

These steps are abstract in nature because they are directed towards the mathematical calculations associated with an algorithm for calculating the cost of a production facility based on a date the facilities output is required. Thus, claim 1 recites the abstract idea of a Mathematical Concept. See MPEP 2106.04(a)(2)I.

Certain Methods of Organizing Human Activity are fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
This type of abstract idea is shown in claim 1 by:
wherein the predicting unit is configured to predict an investment cost of the production facilities based on the lead time calculated, the set period, a number of the production facilities that are able to be manufactured within the set period, and a unit cost of the production facility manufacturing plant, wherein the investment cost is predicted based at least in part on the respective pieces of financial information as standardized to the investment base currency as the common currency format

These steps are abstract in nature because they are directed towards the fundamental economic principles or practices associated with estimating the cost of infrastructure based on the demand for the infrastructure. Thus, claim 1 recites the abstract idea of Certain Methods of Organizing Human Activity. See MPEP 2106.04(a)(2)II.

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
All the additional elements recited in claim 1 are:


The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. The claims do not integrate a practical application of the abstract idea because the limitations of the instant claims only add mere instructions to implement an abstract idea, reciting only the use of a database (which can be understood as software per se), a display, and the only devices recited are for data input, such as a touchpad or keyboard. Applicant’s specification does not recite the use of a computer, processor, memory, or storage.
At best, with regard to the Alice/Mayo analysis, the present translation of the original Japanese application is almost fatally flawed in the physical embodiment of its system. At best, the specification merely discloses using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f).
Thus, claim 1 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d)



STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.
Claim 1 recites the additional elements identified above at Step 2A – Prong Two. The well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure of only a display and data input devices.
the limitations of the instant claims only add mere instructions to implement an abstract idea, reciting only the use of a database (which can be understood as software per se), a display, and the only devices recited are for data input, such as a touchpad or keyboard. Applicant’s specification does not recite the use of a computer, processor, memory, or storage.
At best, with regard to the Alice/Mayo analysis, the present translation of the original Japanese application is almost fatally flawed in the physical embodiment of its system. 
Thus, claim 1 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims only included those identified above.

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea. Therefore, claims 1 and 3-12 are not patent eligible under the Alice/Mayo analysis. 

For more information, see the “35 U.S.C. 101 Examination Guidance and Training Materials” available at http://ptoweb.uspto.gov/patents/exTrain/101.html. 

Claim Rejections - 35 USC § 103
Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Herrman, US 2015/0127480, in view of Vreeburg, US 20160321756.
AS TO CLAIM 1 
A production facility manufacturing support system that supports manufacturing of production facilities used to produce future products or their components, the production facility manufacturing support system comprising:
a plurality of computation units, at least one database, and at least one display, wherein date restrictions including at least a date of release of a drawing of the products or their component and a deadline for introduction of the production facilities and a date of start of mass production of the products and their components are input to the at least one database;
Herrman (paragraph 9)

wherein the at least one database receives respective pieces of data relating to respective production facility manufacturing plants located in respective countries from respective scheduler units via a communication network, wherein the respective pieces of data comprise respective pieces of financial information, relating to the respective production facility manufacturing plants, in respective currencies of the respective countries and respective currency exchange rates associated with the respective countries, wherein the respective pieces of financial information are standardized to a common currency format to format the respective pieces of financial information to an investment base currency as the common currency format based on the respective currency exchange rates;
Herrman (paragraphs 27, 35, and 80) teaches concerning different countries and user entered currencies, but does not specifically teach concerning exchange rate between different currencies or working in a common currency format. However, Vreeburg (paragraphs 74-75 and 194-198) teaches concerning conducting operations across multiple countries and multiple currencies, but converting all financial data to one reporting currency based upon respective exchange rates. 

wherein the plurality of computing units include a date setting unit, a calculating unit, and a predicting unit
Herrman (paragraph 12) teaches date setting, calculating, and predicting an order as well as updating an order for changes in schedule or the workpiece. Herrman does not explicitly teach a computer embodiment that a date setting unit is distinct from a calculating unit is further distinct from a predicting unit. 


wherein the date setting unit is configured to lift at least the date restrictions and set, for one of the date of release of a drawing and the deadline for the introduction of the production facilities, a date that is within a defined range of time and is a date before or after the above date as a new date;
Herrman (paragraphs 61-64, particularly paragraph 61) teaches updating the manufacturing quote based on a delivery time or delivery window. Herrman further teaches updating the manufacturing quote for the real part based on a current manufacturing schedule of the manufacturing facility, an 

wherein the calculating unit is configured to calculate a necessary lead time based on a number of other production facilities that will remain at the new date and the production facilities in process that are to be manufactured within a set period from the new date to the deadline for the introduction of the production facilities, a maximum number of the production facilities, per unit period, that are to be manufactured within the set period, and a required number of the production facilities that are to be manufactured within the set period, in a production facility manufacturing plant selected as an object of cost calculation
Herrman (paragraph 24 and 34-35) teaches concerning calculating and adjusting lead time to ensure that the production item is completed in time for the production of parts from that production item.

wherein the predicting unit is configured to predict an investment cost of the production facilities based on the lead time calculated, the set period, a number of the production facilities that are able to be manufactured within the set period, and a unit cost of the production facility manufacturing plant, wherein the investment cost is predicted based at least in part on the respective pieces of financial information as standardized to the investment base currency as the common currency format
Herrman (paragraphs 39 and 61-64) teaches generating a quantity-dependent cost model for each viable manufacturing method for the real part, calculate a total cost to manufacture a quantity of units of the real part selected by the user, and elect a particular manufacturing method-from the set of viable manufacturing methods-that yields a lowest total cost. The total cost of Herrman is the investment cost of the instant application as it is the total cost of the production items.
Herrman (paragraphs 27, 35, and 80) teaches concerning different countries and user entered currencies, but does not specifically teach concerning exchange rate between different currencies or working in a common currency format. However, Vreeburg (paragraphs 74-75 and 194-198) teaches concerning conducting operations across multiple countries and multiple currencies, but converting all financial data to one reporting currency based upon respective exchange rates. 

wherein the at least one display displays the investment cost of the production facility.
Herrman (paragraph 9)

wherein the lifting at least the date restrictions and the setting, for one of the date of release of the drawing and the deadline for the introduction of the production facilities, the new date that is within the defined range of time and is before or after the above date associated with the date restrictions results in an improvement in computational efficiency and accuracy of the predicting of the investment cost of the production facilities and predicting a lowest investment cost of the production facilities.
This claim element is a statement of intended use or result and is given little patentable weight. Applicant claiming a result. Any improvement in computational efficiency or model accuracy is well within the capacity of one having ordinary skill in the art at the time of the application as shown by the teachings of Herman and Vreeburg. Specifically, one having ordinary skill in the art at the time of the application understands that a better algorithm results in their computer running faster, better, cheaper, and to infinity and beyond.

STATEMENT CONCERNING THE COMBINATION:
Herrman is directed towards a cost estimating tool for the production of parts. Herrman is agnostic with respect to the industry of the parts produced. Vreeburg is directed towards a capital cost estimating tool for the specific field of hydrocarbon production or processing. Both Herrman and Vreeburg are directed to cost estimation, Herrman directed towards small scale of individual parts while Vreeburg is directed towards the large scale of capital equipment such as refineries or oil wells. As such, they are analogous art simply looking from different ends of the economic spectrum with both teachings approaching the issue of differing currencies across production capacities.
Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the combination itself - that is in the substitution of the base currency format of Vreeburg for the general currency teaching of Herrman. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. See MPEP 2143(B).

AS TO CLAIM 3 (of 1) 
wherein the predicting unit is configured to lift the date restrictions, and predict the investment cost of the production facilities by allotting a total number of actions necessary for the production facilities to a production facility manufacturing plant that is able to manufacture the production facilities at a lowest cost among the plurality of production facility manufacturing plants.
Herrman (paragraphs 19 and 37-40)
Herrman (paragraphs 61-64, particularly paragraph 61) teaches updating the manufacturing quote based on a delivery time or delivery window. Herrman further teaches updating the manufacturing quote for the real part based on a current manufacturing schedule of the manufacturing facility, an availability of the default or user-elected material for the real part, and/or a delivery time of the quantity of units of the real part entered into the CAD program. These teaching reads on the claim language as the system of Herrman identifies dates and date windows and updates for new dates.

AS TO CLAIM 4 (of 1) 
wherein the at least one display displays a lowest investment cost when predicting the investment cost of the production facilities.


AS TO CLAIM 5 (of 3) 
wherein the at least one display displays a lowest required capacity when predicting the investment cost of the production facilities.
Herrman (paragraphs 19, 37-40, and 55)

AS TO CLAIM 6 (of 5) 
wherein the lowest required capacity is displayed using a graph with different colors.
Herrman (paragraph 55)

AS TO CLAIM 7 (of 3) 
wherein the at least one display displays the lowest investment cost and a lowest required capacity when predicting the investment cost of the production facilities.
Herrman (paragraphs 19, 37-40, and 55)

AS TO CLAIM 8 (of 7) 
the lowest investment cost and the lowest required capacity is displayed using a graph with different colors.
Herrman (paragraphs 19, 37-40, and 55)

AS TO CLAIM 9 (of 1) 
wherein the at least one display displays at least the predicted investment cost in a local currency of an investing country.
Herrman (paragraph 35)

AS TO CLAIM 10 (of 1) 
the plurality of pieces of data on the production facility manufacturing plants include a number of days required for transportation and a cost of transportation between a country where each production facility manufacturing plant is located and a country where a customer that uses the production facilities is located, and 
the calculating unit calculates the necessary lead time including the cost of transportation and the number of days required for transportation.
Herrman (paragraphs 11-14 and 26-27)

AS TO CLAIM 11 (of 1) 
wherein the plurality of pieces of data on the production facility manufacturing plants include a country where each production facility manufacturing plant is located and an exchange rate of a local currency of the country to the investment base currency, and
the predicting unit predicts the investment cost of the production facilities including the exchange rate.
Herrman (paragraphs 27, 35, and 80) teaches concerning different countries and user entered currencies, but does not specifically teach concerning exchange rate between different currencies. However, one having ordinary skill in the art at the time of the application would understand from the teaching of Herrman that trade across different countries can include different currencies. Thus, it would be obvious to one having ordinary skill in the art at the time of the application to modify the teaching of Herrman to account for exchange rates between different currencies. The motivation is to make a production facility investment planning assistance system more user friendly to a multi-national customer base. 

AS TO CLAIM 12 
The claim recited elements substantially similar to those recited in claim 1. Thus, the art and rationale of claim 1 applies. 

Response to Arguments
Applicant's arguments filed July 1, 2021 have been fully considered but they are not persuasive.

Concerning the rejection under 35 USC 101:
Applicant argues that the claims are patent eligible because the claims do not recite an abstract idea within the case law of the Supreme Court and other federal courts. This argument is unpersuasive based on the guidance as shown in the rejection above. Specifically, the claims recite commercial or legal interactions in the form of contracts, legal obligations, marketing or sales activities, or business relations, as pricing a product and the resulting sale are very a legal contractual arrangement for conducting a business relationship.
Applicant then argues the recitation of a computer embodiment renders the claims patent eligible. This is unpersuasive because the computer embodiment is practically the definition of “additional elements” as discussed by the Court. The generic nature of these additional elements is shown in Applicant’s disclosure and usage and therefor does not neither integrate a practical application nor rise to the level of significantly more than the identified abstract idea. As such, the rejection under 35 USC 101 is maintained.

Concerning the rejection under 35 USC 103:
Applicant’s arguments are essentially a recitation of the claim language and the cited prior art with the assertion that the quoted sections of the cited prior art do not teach the 

Conclusion
See attached PTO-892 Notice of References Cited for a list of all prior art made of record which is considered pertinent to Applicant's disclosure.

THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland R Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 

/Leland Marcus/
Primary Examiner
Art Unit 3623